Campbell J.
The verdict in this case can not be regarded as a general verdict. As a special verdict it contains a finding that three votes belonging to one candidate were suppressed, and as many votes substituted for his opponent. If the pleadings confined the inquiry to this issue, and supplied, what is necessary to make it intelligible and decisive, the want of form would not vitiate the finding. But the pleadings present other questions of fact, rendering it necessary to submit to the jury the inquiry how many votes were cast for each candidate; and while this remains undecided we are not able to tell what effect would be due to the particular act of fraud found in the verdict. The pleadings are very blind, and are not in a satisfactory form, but reading them as we find them we do not discover any single issue upon which this verdict enables us to render judgment irrespective of other matters of controversy. We must regard the proceedings as having resulted in a mis-trial, and the cause must be tried over again.
Cooley Ci-i. J. and Graves J. concurred.
CilRtSTIANCY J. did not sit.